DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
2. 	Claims 20 and 21 were added. Claims 1-6 and 8-21 are now pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A compound comprising a silyl enol ether of formula (1):


    PNG
    media_image1.png
    212
    196
    media_image1.png
    Greyscale


wherein R, R1, and R2 are independently selected from H, straight-chain or branched, saturated or unsaturated, substituted or unsubstituted hydrocarbon functional groups having 1 to 20 carbon atoms and optionally up to 6 heteroatoms, wherein the heteroatoms are selected from O, S, and N, 

or R and R1 or R and R2 can be combined with one another in order to form a cyclic group selected from substituted or unsubstituted aryl having up to 20 carbon atoms, substituted or unsubstituted heteroaryl having up to 20 carbon atoms, and 1 to 6 heteroatoms selected from O, S, and N; substituted or unsubstituted cycloalkyl or cycloalkenyl having up to 20 carbon atoms; and substituted or unsubstituted heterocycloalkyl or heterocycloalkenyl having up to 20 carbon atoms,] and 1 to 6 heteroatoms selected from O, S, and N; 

wherein at least one of R, R1, and R2 is not H; and wherein the functional group -O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2; 

and R3, R4 and R5 are independently selected from straight-chain or branched, saturated, substituted or unsubstituted hydrocarbon functional groups having 1 to 20 carbon atoms.

 



Claim Rejections - 35 USC § 102/103


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato, et al. (“Flourination of Ketones Using Iodotoluene Diflouride”, Synthesis, 2005, No. 15, 2602-2605) as listed on the IDS dated 4/3/2020.
	Regarding claim 1, Sato et al. teach the compounds (Table 2):


    PNG
    media_image2.png
    15
    186
    media_image2.png
    Greyscale

Thereby reading on the claimed formula (I) as follows:
For Sato’s compound 1b, the claimed R is phenyl, R1 is methyl and R2 is H, R3, R4 and R5 are methyl. 
Sato’s compound 1c, the claimed R is phenyl, R1 is H, R2 is C5, R3, R4 and R5 are methyl. 
Sato’s compound 1d, the claimed R is phenyl, R1 is methyl, R2 is methyl, R3, R4 and R5 are methyl.
Sato’s compound 1e, the claimed R is C10, R1 is H, R2 is H, R3, R4 and R5 are methyl.
Sato’s compound 1f, the claimed R is C6, R1 is H, R2 is C5, R3, R4 and R5 are methyl.
Sato does not particularly teach the functional group -O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2 .
The limitation “where the functional group –O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2” is a product-by-process limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Regarding claim 2, Sato’s compound 1e and 1f teach R is a linear alkyl functional group up to 20 carbon atoms.
Regarding claim 3, Sato’s compound 1e teaches both R1 and R2 are H, satisfying (b). Compounds 1b, 1c, 1f teach one of R1 or R2 is H, and the other is a linear alkyl having up to 12 carbons, thereby satisfying (a).
Regarding claim 4, Sato’s compound 1e teaches both R1 and R2 are H, wherein R is C10 thereby reading on R being an alkyl functional group having up to 12 carbons.
Regarding claim 5, Sato et al. teach acetophenone (Scheme 1).
Regarding claim 6, Sato et al. teach R3, R4 and R5 are methyl as set forth above.
  
6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miura, et al. (“Triethylborane Induced Perfluoroalkylation of Silyl Enol Ethers and Ketene Silyl Acetals with Perfluoroalkyl Iodides, Bull. Chem. Soc. Jpn., Vol 64, 1991, p. 1542-1553) as listed on the IDS dated 4/3/2020.
	Regarding claims 1-4 and 6, Miura et al. teach the compounds (Table 2):


    PNG
    media_image3.png
    76
    112
    media_image3.png
    Greyscale


Thereby reading on the claimed formula (I) when R1 and R2 are H, R is C9 alkyl, R3, R4 and R5 are methyl. 
Miura et al. do not particularly teach the functional group -O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2 .
The limitation “where the functional group –O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2” is a product-by-process limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

	Regarding claim 5, Miura et al. teach the method of preparing the compounds from aldehydes, esters and ketones (1st paragraph).

	
Claim Rejections - 35 USC § 103

7.	Claims 8-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, et al. (“Flourination of Ketones Using Iodotoluene Diflouride”, Synthesis, 2005, No. 15, 2602-2605) as listed on the IDS dated 4/3/2020 in view of Perry, et al. (US Patent 6,075,111).
	Regarding claims 8-10, Sato et al. teach the compound according to claim 1 as set forth above and incorporated herein by reference.
	Sato et al. do not teach a composition comprising the compound in a washing agent, a cleaning agent, a cosmetic agent, an air care agent, an insect repellant, or combinations thereof. Sato et al. are further silent on the amount of the compound in cosmetic or household compositions.
	Perry et al. teach fragrance releasing siloxanes wherein the siloxanes are used in cosmetic composition (col. 2 line 19), such as liquid and gel preparations, cosmetics for the skin and hair, among others (col. 6 lines 38-62), wherein the compound is (col. 4, line 5):

    PNG
    media_image4.png
    152
    232
    media_image4.png
    Greyscale

Perry et al. teach the compounds are used in “small amounts” into products (co. 6 line 50) thereby reading on the claimed range of from 0.001 to 50 wt%. Perry et al. offer the motivation of using the siloxanes in cosmetic compositions due to their ability to impart a desirable odor to many different useful compositions such as cosmetics and household products (col. 5 line 54). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the compound of Sato et al. in the cosmetic and household compositions of Perry et al., thereby arriving at the claimed invention.
Regarding claim 11, Sato’s compound 1e and 1f teach R is a linear alkyl functional group up to 20 carbon atoms.
Regarding claim 12, Sato’s compound 1e teaches both R1 and R2 are H, satisfying (b). Compounds 1b, 1c, 1f teach one of R1 or R2 is H, and the other is a linear alkyl having up to 12 carbons, thereby satisfying (a).
Regarding claim 13, Sato’s compound 1e teaches both R1 and R2 are H, wherein R is C10 thereby reading on R being an alkyl functional group having up to 12 carbons.
Regarding claim 14, Sato et al. teach acetophenone (Scheme 1).
Regarding claims 15 and 19, Sato et al. teach R3, R4 and R5 are methyl as set forth above.
Regarding claims 16-17, Sato’s compound 1d comprises the claimed R is phenyl, R1 is methyl, R2 is methyl, and further teach 1e and 1f wherein R is a linear alkyl functional group up to 12 carbon atoms.
Regarding claim 18, Sato et al. teach compounds 1e and 1f wherein R is a C6 (hexyl) and C10 (decyl).
Regarding claim 21, Sato et al. in view of Perry et al. teach the composition according to claim 8. Sato et al. teach the compound according to claim 1 as set forth above and incorporated herein by reference. The compound 4 of Sato et al. is as follows:

    PNG
    media_image2.png
    15
    186
    media_image2.png
    Greyscale

	The difference between the 2-(triethyl)silyloxyl-1-undecene of the present claim and the compound 4 of Sato et al. is the requirement of ethyl as the R3, R4 and R5 groups and C9 as the R group.
Although the reference fails to incorporate R as C9 and ethyl as the R3, R4 and R5 groups, the similarity between the chemical structures having C10 as the R group and methyl as the R3, R4 and R5 groups are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with ethyl as the R3, R4 and R5 group and C10 as the R group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 


8.	Claims 8-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, et al. (“Triethylborane Induced Perfluoroalkylation of Silyl Enol Ethers and Ketene Silyl Acetals with Perfluoroalkyl Iodides, Bull. Chem. Soc. Jpn., Vol 64, 1991, p. 1542-1553) as listed on the IDS dated 4/3/2020 in view of Perry, et al. (US Patent 6,075,111).
Regarding claims 8-10, Miura et al. teach the compound according to claim 1 as set forth above and incorporated herein by reference.
	Miura et al. do not teach a composition comprising the compound in a washing agent, a cleaning agent, a cosmetic agent, an air care agent, an insect repellant, or combinations thereof. Muira et al. are further silent on the amount of the compound in cosmetic or household compositions.
	Perry et al. teach fragrance releasing siloxanes wherein the siloxanes are used in cosmetic composition (col. 2 line 19), such as liquid and gel preparations, cosmetics for the skin and hair, among others (col. 6 lines 38-62), wherein the compound is (col. 4, line 5):

    PNG
    media_image4.png
    152
    232
    media_image4.png
    Greyscale

Perry et al. teach the compounds are used in “small amounts” into products (co. 6 line 50) thereby reading on the claimed range of from 0.001 to 50 wt%. Perry et al. offer the motivation of using the siloxanes in cosmetic compositions due to their ability to impart a desirable odor to many different useful compositions such as cosmetics and household products (col. 5 line 54). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the compound of Muira et al. in the cosmetic and household compositions of Perry et al., thereby arriving at the claimed invention.
Claims 11-13, 15, 18, 19, Miura et al. teach the compounds (Table 2):


    PNG
    media_image3.png
    76
    112
    media_image3.png
    Greyscale


Thereby reading on the claimed formula (I) when R1 and R2 are H, R is C9 alkyl, R3, R4 and R5 are methyl. 
	Regarding claim 14, Miura et al. teach the method of preparing the compounds from aldehydes, esters and ketones (1st paragraph).
Regarding claim 21, Miura et al. in view of Perry et al. teach the composition according to claim 8 as set forth above and incorporated herein by reference. Muira et al. teach the compound as follows:

    PNG
    media_image3.png
    76
    112
    media_image3.png
    Greyscale

The difference between the 2-(triethyl)silyloxyl-1-undecene of the present claim and the compound of Muira et al. is the requirement of ethyl as the R3, R4 and R5 groups.
Although the reference fails to incorporate ethyl as the R3, R4 and R5 groups, the similarity between the chemical structures having methyl as the R3, R4 and R5 groups are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with ethyl as the R3, R4 and R5 group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 


9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, et al. (“Flourination of Ketones Using Iodotoluene Diflouride”, Synthesis, 2005, No. 15, 2602-2605) as listed on the IDS dated 4/3/2020.
	Regarding claim 20, Sato et al. teach the compound according to claim 1 as set forth above and incorporated herein by reference. The compound 4 of Sato et al. is as follows:

    PNG
    media_image2.png
    15
    186
    media_image2.png
    Greyscale

	The difference between the 2-(triethyl)silyloxyl-1-undecene of the present claim and the compound 4 of Sato et al. is the requirement of ethyl as the R3, R4 and R5 groups and C9 as the R group.
Although the reference fails to incorporate R as C9 and ethyl as the R3, R4 and R5 groups, the similarity between the chemical structures having C10 as the R group and methyl as the R3, R4 and R5 groups are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with ethyl as the R3, R4 and R5 group and C10 as the R group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 


10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura, et al. (“Triethylborane Induced Perfluoroalkylation of Silyl Enol Ethers and Ketene Silyl Acetals with Perfluoroalkyl Iodides, Bull. Chem. Soc. Jpn., Vol 64, 1991, p. 1542-1553) as listed on the IDS dated 4/3/2020.
Regarding claim 20, Miura et al. teach the compound according to claim 1 as set forth above and incorporated herein by reference. Muira et al. teach the compound as follows:

    PNG
    media_image3.png
    76
    112
    media_image3.png
    Greyscale

The difference between the 2-(triethyl)silyloxyl-1-undecene of the present claim and the compound of Muira et al. is the requirement of ethyl as the R3, R4 and R5 groups.
Although the reference fails to incorporate ethyl as the R3, R4 and R5 groups, the similarity between the chemical structures having methyl as the R3, R4 and R5 groups are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with ethyl as the R3, R4 and R5 group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

Response to Arguments
11.	Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. Regarding the rejections over Sato and Miura, Applicant states that Sato and Miura do not teach the silyl enol ether of formula (I) where the functional group –O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2. In response, attention is drawn to the claim language, wherein claim 1 is drawn to a compound comprising a silyl enol ether of formula (I). As such, the claim is drawn to a product. The limitation “where the functional group –O-CR=CR1R2 is derived from an odorant ketone or odorant aldehyde of formula R-C(O)-CHR1R2” is a product-by-process limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Applicant further states Sato lacks the teaching where a compound of claimed formula (I) is disclosed as a product in Scheme (I). In response, attention is drawn to the case law, wherein the case law has held that “Where the products produced by the reference process are neither transitory nor ephemeral but are by nature tangible and permanent pending the subsequent treatment to which they are subjected, Held that such products, though intermediate, in the reference, are anticipatory of the product defined by the claims on appeal.”  Ex parte Brinton, 82 USPQ 112. As such, the products as taught by Sato as set forth in the rejection above read on the claimed formula (I). 
	It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763